 



Exhibit 10.2
AMENDMENT TO
EMPLOYMENT AGREEMENT
     This Amendment to Employment Agreement (this “Amendment”) is made effective
as of March 21, 2007 between Complete Production Services, Inc., a Delaware
corporation and its subsidiaries (collectively the “Company”) and Joseph C.
Winkler (the “Executive”).
     WHEREAS, Complete Energy Services, Inc., a Delaware corporation (“Complete
Energy”), and Executive have entered into that certain Employment Agreement
effective as of June 20, 2005 (the “Agreement”);
     WHEREAS, on September 12, 2005, Complete Energy entered into a combination
with the Company and I.E. Miller Services, Inc., a Delaware corporation,
pursuant to which the Company was the surviving entity and assumed the
Agreement; and
     WHEREAS, the Company and Executive desire to amend the Agreement in certain
respects.
     In consideration of Executive’s continued employment as an executive
officer with the Company and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and
Executive agree to amend the Agreement as follows:
     All references to the Company in the Agreement shall include references to
any successor corporation.

    1. Section 1.1 of the Agreement is hereby amended to read in its entirety as
follows:       “Average Annual Bonus” shall mean the greater of (i) Target EV
for the year of the Date of Termination, or (iii) the highest annual bonus paid
during any of the three full fiscal years preceding the Date of Termination.    
  2. Section 1.7 of the Agreement is hereby amended to read in its entirety as
follows:       “Date of Termination” shall mean the date specified in the Notice
of Termination relating to termination of Executive’s employment with the
Company; provided that such date shall not be less than 20 days nor more than
45 days following: (i) involuntary termination, not for Cause, pursuant to
Section 7.2 or 7.3 hereof, or (ii) the date within the Protective Period that
Executive voluntarily terminates his employment for Good Reason so governed by
Section 7.3 hereof, and provided further that such termination qualifies as a
“separation from service” within the meaning given to it under
Section 409A(a)(2)(A)(i) of the Internal Revenue Code of 1986, as amended (the
“Code”), and any Treasury Regulations or other guidance issued thereunder.   3.
  Section 1.11 of the Agreement is hereby amended to read in its entirety as
follows:

 



--------------------------------------------------------------------------------



 



    “Protective Period” shall mean the period that commences six months prior to
and ends two years following the effective date of a Change of Control.   4.  
Section 1.14 is hereby added to the Agreement and shall read in its entirety as
follows:       “Target EV” shall mean the amount payable to Executive, which is
expressed as a percentage of Executive’s Termination Base Salary, as a bonus or
incentive payment to Executive under the Company’s annual bonus or incentive
program presuming that the Company and individual performed at target under all
applicable performance criteria and objectives.   5.   Section 3.1 of the
Agreement is hereby amended to read in its entirety as follows:       Term. This
Agreement shall be for an initial term that continues in effect through the
third anniversary of the Effective Date. The term of this Agreement shall
automatically be extended for one or more additional terms of one (1) year, as
of each anniversary date of the Effective Date that occurs while this Agreement
is in effect. The term of Agreement, however, may be terminated by written
notice of termination of this Agreement provided to Executive, and in the event
any such termination notice is delivered to Executive then, notwithstanding the
preceding sentence concerning automatic renewals, the term of this Agreement
shall be deemed terminated effective as of December 31 of the third full
calendar year following the date on which such notice of termination of the
Agreement is delivered to Executive.   6.   Section 7.1 of the Agreement is
hereby amended to read in its entirety as follows:       Certain Terminations.
If Executive’s employment hereunder shall terminate for any reasons except those
described in Sections 7.2 and 7.3 hereof, then all compensation and all benefits
to Executive hereunder shall continue to be provided until the date of such
termination of employment and such compensation and benefits shall terminate
contemporaneously with such termination of employment.   7.   Section 7.2(b) of
the Agreement is hereby amended to read in its entirety as follows:      
Company shall pay to Executive a bonus for the year in which the Date of
Termination occurred in an amount determined in good faith by the Board in
accordance with the performance criteria established pursuant to Section 4.2
hereof and based on Company’s performance relative to such criteria for such
year through the Date of Termination, which amount, however, shall not be less
than the Target EV and shall be pro-rated through and including the Date of
Termination (based on the ratio of the number of days Executive was employed by
Company during such year to 365), payable in a lump-sum within 30 days following
such Date of Termination.   8.   Section 7.3(b) of the Agreement is hereby
amended to read in its entirety as follows:       Company shall pay to Executive
a bonus for the year in which the Date of Termination occurred in an amount
determined in good faith by the Board in accordance with the

2



--------------------------------------------------------------------------------



 



    performance criteria established pursuant to Section 4.2 hereof and based on
Company’s performance relative to such criteria for such year through the Date
of Termination, which amount, however, shall not be less than the Target EV and
shall be pro-rated through and including the Date of Termination (based on the
ratio of the number of days Executive was employed by Company during such year
to 365), payable in a lump-sum within 30 days following such Date of
Termination.   9.   Section 7.3(i) is hereby added to the Agreement and shall
read in its entirety as follows:       Effective as of the Date of Termination,
the Company shall pay to Executive an amount equal to three times the amount the
Company would be required to contribute on Executive’s behalf under all
qualified pension, nonqualified pension, profit sharing, 401(k), deferred
compensation and supplemental plans based on Executive’s Termination Base Salary
and the applicable maximum Company contribution percentages in effect as of the
Date of Termination, payable in a lump sum within 30 days following such Date of
Termination.   10.   Section 7.4(a) of the Agreement is hereby amended to add
the following at the end thereof:       Such additional gross-up payment shall
be made in a lump sum payment within 30 days following the Date of Termination.
For the sake of clarity, Executive shall be entitled to all of the insurance and
benefits provided by this Section 7.4(a), and such benefits shall not be
mitigated, in the event that as of the Date of Termination or at any time during
the Severance Payout Period or Change of Control Payout Period, as applicable,
Executive is receiving medical, dental, health, disability or life benefits or
insurance through the plans or obligations of a former employer. In the event
Executive is so covered by the plans or obligations of a former employer, the
cost sharing arrangement applicable under Section 7.4(a) shall be the cost
sharing arrangement applicable to similarly situated executives.   11.  
Section 7.4(b) of the Agreement is hereby amended to read in its entirety as
follows:       The Company shall provide Executive with a lump sum payment, in
lieu of outplacement services, equal to 15% of Executive’s Termination Base
Salary. Such lump sum payment shall be made within 30 days following the Date of
Termination.   12.   Section 7.4(c) of the Agreement is hereby amended to read
in its entirety as follows:       The Company shall provide Executive with a
lump sum payment, in lieu of an automobile allowance, equal to the monthly car
allowance in effect on the date of the Date of Termination, multiplied by the
number of months comprising the Severance Payout Period or Change of Control
Payout Period, as applicable. Such lump sum payment shall be made within 30 days
following the Date of Termination.

3



--------------------------------------------------------------------------------



 



13.    Article VII of the Agreement is hereby amended to delete Sections 7.3(d)
and 7.3(f) and add new Section 7.7 in their place as follows:

    Notwithstanding any provisions to the contrary in any of the Company’s stock
option plans, incentive plans and agreements, upon a Change of Control (i) all
outstanding unvested stock options of Executive shall be and become fully vested
and exercisable as to all shares of stock covered thereby, and (ii) all
outstanding shares of restricted stock, restricted stock units, performance
shares and performance units (including those under any stock match program) of
Executive shall be and become 100% vested and all restrictions thereon shall
lapse, in each case as of the Change of Control.

14.   The definition of “Prohibited Period” in Section 8.1 of the Agreement is
hereby amended to read in its entirety as follows:

    “Prohibited Period” means the period during which Executive is employed by
Company hereunder and throughout the term of the Change of Control Payout Period
for a termination of Executive’s employment covered by Section 7.3 hereof, or
throughout the term of the Severance Payout Period for a termination of
Executive’s employment covered by Section 7.2 hereof. Notwithstanding the
foregoing, the Prohibited Period shall immediately terminate (a) on the date of
Executive’s termination of employment with Company if such termination is for
the reason encompassed in Section 3.2(a)(i) hereof or (b) on the date Company
breaches its obligations under either Section 7.2 or 7.3 hereof (if and as
applicable) (it being understood and agreed, however, that Executive shall
continue to be entitled to receive all consideration required to be paid under
Section 7.2 or 7.3 hereof (if and as applicable)).   15.   Section 9.1 of the
Agreement is hereby amended to read in its entirety as follows:

  A.   Excise Taxes and Gross-up Payments. If any payment or benefit received or
to be received by Executive in connection with a change in control of the
Company or termination of Executive’s employment (whether payable pursuant to
the terms of this Agreement, a stock option plan or any other plan or
arrangement with the Company) (the “Total Payments”) will be subject to the
excise tax imposed by Section 4999 of the Code, (the “Excise Tax”), then
Executive shall be entitled to receive from the Company an additional payment
(the “Gross-Up Payment”) in an amount such that the net amount of the Total
Payments and the Gross-Up Payment retained by Executive after the calculation
and deduction of all Excise Taxes (including any interest or penalties imposed
with respect to such taxes) on the Total Payments and all federal, state and
local income tax, employment tax and Excise Tax (including any interest or
penalties imposed with respect to such taxes) on the Gross-Up Payments provided
for in this Section 9.1, and taking into account any lost or reduced tax
deductions on account of the Gross-Up Payments, shall be equal to the Total
Payments.

4



--------------------------------------------------------------------------------



 



  B.   All determinations required to be made under this Section 9.1, including
whether and when the Gross-Up Payments are required and the amount of such
Gross-Up Payments, and the assumptions to be utilized in arriving at such
determinations (consistent with the provisions of the Section 9.1), shall be
made by the Company’s independent certified public accountants (the
“Accountants”). The Accountants shall provide Executive and the Company with
detailed supporting calculations with respect to such Gross-Up Payments within
fifteen (15) business days of the receipt of notice from Executive or the
Company that Executive has received or will receive a Total Payments. In the
event that the Accountants are also serving as accountant or auditor for the
individual, entity or group effecting the Change of Control, Executive shall
appoint another nationally recognized public accounting firm to make the
determinations required hereunder (which accounting firm shall then be referred
to as the Accountants hereunder). All fees and expenses of the Accountants shall
be borne solely by the Company. All determinations by the Accountants shall be
binding upon the Company and Executive.     C.   For the purposes of determining
whether any of the Total Payments will be subject to the Excise Tax and the
amount of such Excise Tax, such Total Payments will be treated as “parachute
payments” within the meaning of Section 280G of the Code, and all “parachute
payments” in excess of the “base amount” (as defined under Section 280G(b)(3) of
the Code) shall be treated as subject to the Excise Tax, unless and except to
the extent that in the opinion of the Accountants such payment (in whole or in
part) either do not constitute “parachute payments” or represent reasonable
compensation for services actually rendered (within the meaning of
Section 280G(b)(4) of the Code) in excess of the “base amount” or such
“parachute payments” are otherwise not subject to such Excise Tax. For purposes
of determining the amount of the Gross-Up Payments, Executive shall be deemed to
pay federal income taxes at the highest applicable marginal rate of federal
income taxation for the calendar year in which the Gross-Up Payments are to be
made and to pay any applicable state and local income taxes at the highest
applicable marginal rate of taxation for the calendar year in which the Gross-Up
Payments are to be made, net of the maximum reduction in federal income taxes
that could be obtained from the deduction of such state or local taxes if paid
if such year (determined without regard to limitations on deductions based upon
the amount of Executive’s adjusted gross income); and to have otherwise
allowable deductions for federal, state and local income tax purposes at least
equal to those disallowed because of the inclusion of the Gross-Up Payments in
Executive’s adjusted gross income.     D.   To the extent practicable, any
Gross-Up Payments shall be paid by the Company at the time Executive is entitled
to receive the Total Payments and in no event will any Gross-Up Payments be paid
later than thirty (30) days after the receipt by Executive of the Accountant’s
determination. As a result of uncertainty in the application of Section 4999 of
the Code at the time of the initial determination by the Accountants hereunder,
it is possible that the Gross-Up Payments made will

5



--------------------------------------------------------------------------------



 



      have been an amount less than the Company should have paid pursuant to
this Section 9.1 (the “Underpayment”). In the event that the Company exhausts
its remedies pursuant to Section 9.1 and Executive is required to make a payment
of any Excise Tax, the Underpayment shall be promptly paid by the Company to or
for Executive’s benefit.     E.   Executive shall notify the Company in writing
of any claim by the Internal Revenue Service that, if successful, would require
the payment by the Company of the Gross-Up Payments. Such notification shall be
given as soon as practicable after Executive is informed in writing of such
claim and shall apprise the Company of the nature of such claim and the date on
which such claim is requested to be paid. Executive shall not pay such claim
prior to the expiration of the thirty (30) day period following the date on
which Executive gives such notice to the Company (or such shorter period ending
on the date that any payment of taxes, interest and/or penalties with respect to
such claim is due). If the Corporation notifies Executive in writing prior to
the expiration of such thirty (30) day period that it desires to contest such
claim, Executive shall:

  (i)   give the Company any information reasonably requested by the Company
relating to such claim     (ii)   take such action in connection with contesting
such claim as the Company shall reasonably request in writing from time to time,
including, without limitation, accepting legal representation with respect to
such claim by an attorney reasonably selected by the Company;     (iii)  
cooperate with the Company in good faith in order to effectively contest such
claim; and     (iv)   permit the Company to participate in any proceedings
relating to such claims; provided, however, that the Company shall bear and pay
directly all costs and expenses (including additional interest and penalties)
incurred in connection with such contest and shall indemnify Executive for,
advance expenses to Executive for, defend Executive against and hold Executive
harmless from, on an after-tax basis, any Excise Tax or income tax (including
interest and penalties with respect thereto) imposed as a result of such
representation and payment of all related costs and expenses. Without limiting
the foregoing provisions of this Section 9.1, the Company shall control all
proceedings taken in connection with such contest and, at its sole option, may
pursue or forego any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority in respect of such claim and may, at its
sole option, either direct Executive to pay the tax claimed and sue for a refund
or contest the claim in any permissible manner, and Executive agrees to
prosecute such contest to a determination before any administrative tribunal, in
a court of initial jurisdiction and in one or more appellate courts, as the
Company

6



--------------------------------------------------------------------------------



 



      shall determine; provided, however, that if the Company directs Executive
to pay such claim and sue for a refund, the Company shall advance the amount of
such payment to Executive, on an interest-free basis, and shall indemnify
Executive for, advance expenses to Executive for, defend Executive against and
hold Executive harmless from, on an after-tax basis, any Excise Tax or income
tax (including interest or penalties with respect thereto) imposed with respect
to such advance or with respect to any imputed income with respect to such
advance (including as a result of any forgiveness by the Company of such
advance); provided, further, that any extension of the statute of limitations
relating to the payment of taxes for the taxable year of Executive with respect
to which such contested amount is claimed to be due is limited solely to such
contested amount. Furthermore, the Company’s control of the contest shall be
limited to issues with respect to which a Gross-Up Payments would be payable
hereunder and Executive shall be entitled to settle or contest, as the case may
be, any other issue raised by the Internal Revenue Service or any other taxing
authority.

  F.   The Gross-Up Payments shall be paid to Executive during Executive’s
employment, or following the termination of Executive’s employment, as
determined under the foregoing provisions; provided, however, such benefits and
payments shall be paid not later than fifteenth day of the third month following
the later of the end of the taxable year of Executive in which Executive’s Date
of Termination occurs, or the end of the taxable year of the Company (or any
successor thereto) in which such Executive’s Date of Termination occurs.

16.   Section 11.17 of the Agreement, entitled “Compliance With Internal Revenue
Code Section 409A.” is hereby added to the Agreement to read in its entirety as
follows:

  11.17.   Compliance With Internal Revenue Code Section 409A.     A.  
Notwithstanding anything herein to the contrary, all lump sum payments and gross
up payments to be made pursuant to this Agreement shall be paid not later than
the fifteenth day of the third month following the later of the end of the
taxable year of Executive in which Executive’s Date of Termination occurs, or
the end of the taxable year of the Company (or any successor thereto) in which
such Date of Termination occurs.     B.   This Agreement is not intended to
provide for any deferral of compensation subject to Code Section 409A and,
accordingly, the benefits provided pursuant to this Agreement are intended to be
paid not later than the later of: (i) the fifteenth day of the third month
following Executive’s first taxable year in which such benefit is no longer
subject to a substantial risk of forfeiture, and (ii) the fifteenth day of the
third month following the first taxable year of the Company in which such
benefit is no longer subject to a substantial risk of forfeiture, as determined
in accordance with Code Section 409A and any Treasury Regulations and other

7



--------------------------------------------------------------------------------



 



      guidance issued thereunder. The date determined under this subsection is
referred to as the “Short-Term Deferral Date.”     C.   Notwithstanding anything
to the contrary herein, in the event that any benefits provided pursuant to this
Agreement are not actually or constructively received by the Executive on or
before the Short-Term Deferral Date, to the extent such benefit constitutes a
deferral of compensation subject to Code Section 409A, then: (i) subject to
clause (ii), such benefit shall be paid upon Executive’s separation from service
within the meaning of Section 409A(a)(2)(A)(i) of the Code, and any other
Treasury Regulations and other guidance thereunder (“Separation from Service”)
with respect to the Company and its affiliates, and (ii) if Executive is a
“specified employee,” as defined in Code Section 409A(a)(2)(B)(i), with respect
to the Company and its affiliates, such benefit shall be paid upon the date
which is six months after the date of Executive’s Separation from Service (or,
if earlier, the date of Executive’s death). In the event that any benefit
provided for in this Agreement is subject to this subsection, such benefit shall
be paid on the sixtieth day following the payment date determined under this
subsection, and shall be made subject to the requirements of Sections 7.2 and
7.3, as applicable.

17.   The Agreement shall remain in force and effect in accordance with the
terms and conditions thereof, as amended by this Amendment.
     IN WITNESS WHEREOF, the Company and the Executive have executed this
Amendment to the Agreement to be effective the date first above written.

              EXECUTIVE       COMPLETE PRODUCTION SERVICES, INC.,
a Delaware corporation
 
           
 
/s/ Joseph C. Winkler       By   /s/ Kenneth L. Nibling 
 
           
Joseph C. Winkler
          Kenneth L. Nibling
Chairman and Chief Executive Officer
          Vice President – Human Resources and Administration
 
           
 
      And   /s/ James F. Maroney, III 
 
           
 
          James F. Maroney, III
 
          Vice President, Secretary and General Counsel

8